DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao in US Patent № 6,633,865, hereinafter called Liao.
In regard to claim 1, Liao teaches An apparatus for searching linked lists, comprising: 
a memory arranged to operably store a linked list (“Each hash table entry 40 contains a head pointer to the linked list of hash buckets 50 for the MAC addresses with 
 a linked-list search engine coupled to the memory and arranged to operably search content of the linked list until a search success (“If there is a match between the MAC address being searched for and the MAC address contained in the memory request result, then the compare unit s_hpcomp 240 modifies the search context to indicate a successful search.” Column 10 line 7) or fail and generate a search result (“In this situation, the compare unit 240 modifies the search context to indicate that the MAC address search 55 was unsuccessful.” Column 10 line 53); 
and a processing unit coupled to the memory and the linked-list search engine and arranged to operably write the content of the linked list into the memory (“After modification of the search parameters within the search context, the modified search context is transmitted to the data pipeline 45 230 for retransmission to the memory request unit s_hbread 220 where a new memory request will be initiated based on the modified search parameters.” Column 10 line 43), drive the linked-list search engine to start a search on the linked list (“The processing unit 190 then modifies the search context by inserting the address of the first hash bucket header in the linked list as part of the search parameters. The search context, containing the modified search parameters, is then transmitted to the data pipeline 210 for buffering and retransmission to a memory request unit s_hbread 220.” Column 9 line 38) and obtain the search result from the linked-list search engine (i.e. a success or failure, as taught above and in column 10, line 7 and Column 10 line 53).

In regard to claim 2, Liao further teaches a configuration register (i.e. search context) coupled to the processing unit and the linked-list search engine (“It should also be noted that a search context for the purposes of this application is defined as data required not only to identify a search but also to define that search. A search context therefore includes a search identifier that identifies the specific search thread in a multithreaded search system and search parameters that determine not only what is being sought but also determines the scope of that search” column 5 line 58), wherein the linked list comprises a plurality of nodes and each node comprises a forward-node (i.e. next bucket, “The memory request result transmitted to the compare unit s_hpcomp 240 from the memory 200 is a bucket header containing a MAC address and a pointer to the next bucket in the linked list as outlined in the explanation above regarding the hashing procedure.” Column 9 line 53) or backward-node address, comparison data (i.e. search data, “Thus, the search context contains an assigned search identifier, which can be the MAC address to be searched, along with the relevant search parameters such as the hash table entry address, and, if the data packet is an IP data packet, the destination IP address” column 9 line 20) and a corresponding result (i.e. successful, Column 10 line 7, or unsuccessful, column 10 line 53), wherein the processing unit is arranged to operably set the configuration register to store a memory address of a start node of the linked list, a search value, and data structure information of each node (i.e. search data, “Thus, the search context contains an assigned search identifier, which can be the MAC address to be searched, along with the relevant search parameters such as the hash table entry address, and, if the data packet is an IP data 
140, the search context is buffered for retransmission to the address search engine 150.” Column 9 line 25).

In regard to claim 3, Liao further teaches that the data structure information of each node comprises an offset of the backward-node or forward-node address, an offset of the comparison data and an offset of the corresponding result (“The MAC address is extracted by simple offsetting-the MAC address is found at a specific predetermined offset from the beginning of each packet. The extracted MAC address 10 is used to calculate the hash key 20. The head pointer of the hash bucket chain is fetched from 20 the hash table 30 using the hash key 20.” Column 2 line 14).

In regard to claim 4, Liao further teaches that the linked list comprises a plurality of nodes, each node comprises a forward-node (i.e. next pointer) or backward-node address, comparison data (i.e. in the forwarding context data structure) and a corresponding result (i.e. in the forwarding context data structure, “The hash bucket 10 header contains the MAC address 55, the next pointer for the linked list 57, and the forwarding context data structure 59 that is defined by the application that uses the address resolution system.” Column 2 line 10), the comparison data comprises a host page number (“As noted above, each entry in the first route table RT0 contains a 14 bit memory index 66.” Column 3 line 8), and the corresponding result comprises a physical 

In regard to claim 5, Liao further teaches that the processing unit is arranged operably to execute a task parallelly during the linked-list search engine is arranged operably to search the content of the linked list (“Separate modules are used for each database lookup procedure allowing multiple, independent lookup procedures to be implemented on the same system. Within each module, at least two processing units, each processing unit operating independently of one another and each processing unit coupled to a memory and to one another by data pipelines, divide the database lookup procedure into multiple stages” column 5 line 26).

In regard to claim 6, Liao further teaches that the linked-list search engine comprises: a first writing circuit (i.e. search module); 
a second writing circuit (i.e. search module, “The two modules 110, 120 are contained in an address search engine 150” column 8 line 48); 
a configuration register, wherein the processing unit is arranged to operably set the configuration register to store a memory address of a start node of the linked list, a search value, and data structure information of each node (“Thus, the search context 
a first reading circuit coupled to the configuration register and the first writing circuit and arranged to operably read the nodes of the linked list according to content of the configuration register, and drive the first writing circuit to store information about a search fail when no node of the linked list can be read, thereby enabling the processing unit to obtain the search fail information (“Since the linked list of bucket headers are usually not infinite in length, the situation can arise wherein the MAC address in the bucket header does not match the MAC address being searched for with the linked list being exhausted. In this situation, the compare unit 240 modifies the search context to indicate that the MAC address search was unsuccessful.” Column 10 line 48); 
and a comparator coupled to the configuration register, the reading circuit and the second writing circuit and arranged to operably drive the second writing circuit to store a start address (i.e. address in the search context, “Thus, the search context contains an assigned search identifier, which can be the MAC address to be searched, along with the relevant search parameters such as the hash table entry address, and, if the data packet is an IP data packet, the destination IP address.” Column 9 line 20) and a corresponding result of a matched node, and information about a search success when the search value of the configuration register is the same as comparison data of one node, thereby enabling the processing unit to obtain the start address and the corresponding result of the matched node, and the search success information (“If there is a match between the MAC address being searched for and the MAC address 

In regard to claim 7, Liao further teaches that the comparator is arranged to operably drive the first reading circuit to read the next node of the linked list when determining that the search value of the configuration register is different from comparison data of one node (“If, on the other hand, there is no match between the MAC address contained in the memory request result and the MAC address being searched for, the compare unit 240 extracts the pointer to the next link in the linked list from the bucket header. This pointer is then used to modify the search parameters in the search context. Since the search parameters contain the address of the bucket header to be retrieved from memory, the pointer is used to modify the search parameters such that the next bucket header to be retrieved is the next bucket header in the linked list.” Column 10 line 33).

In regard to claim 8, Liao further teaches that the linked-list search engine comprises: a counter coupled to the comparator and the second writing circuit and arranged to operably be set to zero each time a new search starts (“If the current step counter is
included in the search context, then the counter is initialized with a value of 0.” Column 9 line 10), wherein the comparator is arranged to operably increase the counter by one each time a comparison of the search value of the configuration register with comparison data of one node is performed (“The compare unit s_rpcomp 320 modifies 

In regard to claim 11, Liao further teaches that the first writing circuit is arranged to operably store the start address and the corresponding result of the matched node, and information about the search success in a result register (“If there is a match between the MAC address being searched for and the MAC address contained in the memory request result, then the compare unit s_hpcomp 240 modifies the search context to indicate a successful search. Also, the compare unit 240 inserts in the search context the address of the bucket header with the matching MAC address.” Column 10 line 7).

In regard to claim 12, Liao further teaches that the linked-list search engine comprises: a first shortcut register is arranged to operably store a first set of configuration settings (i.e. a slot in a buffer);
a second shortcut register is arranged to operably store a second set of configuration settings (i.e. a second slot in a buffer);
and a multiplexer coupled to the first shortcut register, the second shortcut register and the configuration register, wherein the processing unit is arranged to operably output a select signal to the multiplexer to couple one of the first and second shortcut registers to the configuration register, thereby enabling the configuration register to store a corresponding set of configuration settings of the coupled shortcut register (“once five search contexts have been received and the buffers of data pipeline 92 are full, a signal is sent to the memory request unit 90 indicating the full condition of data pipeline 90.” Column 8 line 22).

In regard to claim 13, Liao further teaches that the memory is arranged to operably store a plurality of search records (i.e. search contexts) and the linked-list search engine comprises: a second reading circuit coupled to the configuration register and arranged to operably read a search value from a search record when the search record indicates that a search for the read search value has been triggered but has not completed, and store the read search value in the configuration register (“Separate modules are used for each database lookup procedure allowing multiple, independent lookup procedures to be implemented on the same system. Within each module, at least two processing units, each processing unit operating independently of one another 

In regard to claim 14, Liao further teaches that the processing unit is arranged to operably provide search values of the search records (“Thus, the search context contains an assigned search identifier, which can be the MAC address to be searched, along with the relevant search parameters such as the hash table entry address, and, if the data packet is an IP data packet, the destination IP address.” Column 9 line 20).

In regard to claim 15, Liao further teaches that the first writing circuit is arranged to operably store the start address and the corresponding result of the matched node, and information about a search success in a result record of the memory, which corresponds to the read value (i.e. search record, “If there is a match between the MAC address being searched for and the MAC address contained in the memory request result, then the compare unit s_hpcomp 240 modifies the search context to indicate a successful search. Also, the compare unit 240 inserts in the search context the address of the bucket header with the matching MAC address.” Column 10 line 7).

In regard to claim 16, Liao teaches A method for searching linked lists, performed by a linked-list search engine, comprising: 
obtaining a memory address of a start node of a linked list, and a search value from a configuration register set by a processing unit (“Thus, the search context contains an assigned search identifier, which can be the MAC address to be searched, 
 repeatedly executing a loop for obtaining and processing a plurality of nodes of the linked list from the start node sequentially until a search success or fail (“If, on the other hand, there is no match between the MAC address contained in the memory request result and the MAC address being searched for, the compare unit 240 extracts the pointer to the next link in the linked list from the bucket header. This pointer is then used to modify the search parameters in the search context. Since the search parameters contain the address of the bucket header to be retrieved from memory, the pointer is used to modify the search parameters such that the next bucket header to be retrieved is the next bucket header in the linked list. After modification of the search parameters within the search context, the modified search context is transmitted to the data pipeline 230 for retransmission to the memory request unit s_hbread 220 where a new memory request will be initiated based on the modified search parameters.” Column 10 line 33); 
storing a search result and information about a search success when a search on the linked list for the search value is successful, thereby enabling the processing unit to obtain the search result and the search success information (“If there is a match between the MAC address being searched for and the MAC address contained in the memory request result, then the compare unit s_hpcomp 240 modifies the search context to indicate a successful search. Also, the compare unit 240 inserts in the search context the address of the bucket header with the matching MAC address.” Column 10 line 7); 
and storing information about a search fail when the search on the linked list for the search value has fails, thereby enabling the processing unit to obtain the search fail information (“Since the linked list of bucket headers are usually not infinite in length, the situation can arise wherein the MAC address in the bucket header does not match the MAC address being searched for with the linked list being exhausted. In this situation, the compare unit 240 modifies the search context to indicate that the MAC address search was unsuccessful” column 10 line 48).

In regard to claim 17, Liao further teaches that the processing unit is arranged operably to execute a task parallelly during the linked-list search engine is arranged operably to search the content of the linked list (“Separate modules are used for each database lookup procedure allowing multiple, independent lookup procedures to be implemented on the same system. Within each module, at least two processing units, each processing unit operating independently of one another and each processing unit coupled to a memory and to one another by data pipelines, divide the database lookup procedure into multiple stages” column 5 line 26).

In regard to claim 18, Liao further teaches that the linked list comprises a plurality of nodes and each node comprises a forward-node (i.e. next pointer) or backward-node address, comparison data (i.e. in the forwarding context data structure)  and a corresponding result (i.e. in the forwarding context data structure, “The hash bucket 10 header contains the MAC address 55, the next pointer for the linked list 57, and the 

In regard to claim 19, Liao further teaches that the comparison data comprises a host page number number (“As noted above, each entry in the first route table RT0 contains a 14 bit memory index 66.” Column 3 line 8), and the corresponding result comprises a physical location of a storage mapping table (“If the INDIRECT bit 64 is set in the entry in the second 35 route table RTl, the least significant 8 bits 78 of the given destination IP address is concatenated with the memory index 66 found in the selected route table RTl entry and the predetermined base address 79 of the third route table RT2, 40 thereby forming a complete address 81 of an entry in the third route table RT2.” Column 3 line 35).

In regard to claim 20, Liao further teaches that the linked list comprises a plurality of nodes, the configuration register stores data structure information of each node and content of each node of the linked list is obtained according to the data structure information (“Thus, the search context contains an assigned search identifier, which can be the MAC address to be searched, along with the relevant search parameters such as the hash table entry address, and, if the data packet is an IP data packet, the destination IP address” column 9 line 20).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 6 above, and further in view of Wildman et al. in US Patent № 9,569,561, hereinafter called Wildman.

In regard to claim 9, Liao teaches the apparatus of claim 6, as above. He further teaches to drive the second writing circuit to store a start address and a corresponding result of a matched node, and information about a search success when the search value of the configuration register is the same as the masked comparison data of one node (“Since the linked list of bucket headers are usually not infinite in length, the situation can arise wherein the MAC address in the bucket header does not match the MAC address being searched for with the linked list being exhausted. In this situation, the compare unit 240 modifies the search context to indicate that the MAC address search was unsuccessful” column 10 line 48).
However, he fails to expressly teach to  that the unit is arranged to operably set the configuration register to store a mask and the comparator is arranged to operably perform a logic AND operation on comparison data of each node with the mask of the configuration register to generate masked comparison data.
Wildman teaches that the unit is arranged to operably set the configuration register to store a mask and the comparator is arranged to operably perform a logic AND operation on comparison data of each node with the mask of the configuration register to generate masked comparison data (“In one embodiment, each of mask modules 206(0)-206(N) logically ANDs each bit in 45 its respective key mask with a correspondingly positioned bit in input key 201,” column 3 line 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the linked list search apparatus taught by Liao to include the bitmasking using logical AND taught by Wildman. It would have been obvious because it represents the application of a known technique (i.e. label masking as taught by Wildman) to a known system (i.e. the linked list search system taught by Liao) ready for improvement to yield only predictable results (i.e. the search fields will be masked before searching)

In regard to claim 10, Liao teaches the apparatus of claim 6, as above. He further teaches to drive the second writing circuit to store a start address and a corresponding result of a matched node, and information about a search success when the search value of the configuration register is the same as the masked comparison data of one node (“Since the linked list of bucket headers are usually not infinite in length, the situation can arise wherein the MAC address in the bucket header does not match the MAC address being searched for with the linked list being exhausted. In this situation, the compare unit 240 modifies the search context to indicate that the MAC address search was unsuccessful” column 10 line 48).
However, he fails to expressly teach that the processing unit is arranged to operably set the configuration register to store information about a ignore bit  and the comparator is arranged to operably generate a mask according to the information of the ignore bit,  perform a logic AND operation on comparison data of each node with the mask to generate masked comparison data.
Wildman teaches that  the processing unit is arranged to operably set the configuration register to store information about a ignore bit (i.e. specific bits to ignore) and the comparator is arranged to operably generate a mask according to the information of the ignore bit (i.e. key mask), perform a logic AND operation on comparison data of each node with the mask to generate masked comparison data (“In one embodiment, each of mask modules 206(0)-206(N) logically ANDs each bit in 45 its respective key mask with a correspondingly positioned bit in input key 201,” column 3 line 44), and drive the second writing circuit to store a start address and a corresponding result of a matched node, and information about a search success when the search value of the configuration register is the same as the masked comparison data of one node.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the linked list search apparatus taught by Liao to include the bitmasking using logical AND taught by Wildman. It would have been obvious because it represents the application of a known technique (i.e. label masking as taught by Wildman) to a known system (i.e. the linked list search system taught by Liao) ready for improvement to yield only predictable results (i.e. the search fields will be masked before searching)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent № 6,570,877 teaches a system which uses masking to assist in searching MAC addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167